Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered September 23, 1985, convicting him of criminal sale of a controlled substance in the third degree and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, we find that it is sufficient as a matter of law to support the defendant’s conviction of the crimes charged (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt (see, CPL 470.15 [5]).
The sentence was appropriate (see, People v Suitte, 90 AD2d 80). The defendant’s remaining contentions have been examined and found to be without merit. Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.